DETAILED ACTION

Claim Status

1.	Claims 1-8, 10, 12, 14-15 and 17 are cancelled. 


Allowable Subject Matter

2. 	Claims 9, 11, 13, 16 and 18-33 are allowed. 


Examiner’s Statement of Reasons for Allowance

3. 	The following is an Examiner’s statement of reasons for allowance: 

	The following amended claim limitations in claims 9 and 20, would not have been obvious to a person of ordinary skill in the art at the time of the invention:

I. 	The prior art made of record, to Jewell et al. (US 7,657,515 B1), Huang et al. (US 20070150320 A1), Cui et al.  (US 2004/0243595) and of Kang et al. (US 20090254542 A1), neither anticipates nor renders obvious “wherein a second distance is a total distance from the first location to a fourth location of the first facility matching all of the plurality of keywords specified as the search condition, the fourth location different from the third location..”





















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MCGHEE whose telephone number is (313) 446-6581. The examiner can normally be reached on Monday- Friday; 8 am - 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1-866-217- 9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY M MCGHEE/Examiner, Art Unit 2154     

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154